Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/08/2022 has been entered.
This action is responsive to Applicant’s request for continued examination filed 08/08/2022, amendment/remarks filed 08/08/2022, and terminal disclaimer filed 08/12/2022. 
Status of Prosecution
Claims 1, 2, 7-12, and 14-22 are currently pending.
The rejection on the grounds of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 11,293,106 is withdrawn in view of the approved Terminal Disclaimer filed 08/12/2022.
The objection of claim 21 is withdrawn in view of the above amendment.  However, claim 10 is newly objected to.  See below.
The rejections under 35 U.S.C. 102 and 103 over Mabire (US 5,223,175) are withdrawn in view of the above amendment.
The rejections under 35 U.S.C. 102 over Cassidy et al. (US 2007/0071887) are withdrawn in view of the above amendment.  The rejections under 35 U.S.C. 103 solely over Cassidy et al. (US 2007/0071887) is withdrawn in view of the above amendment.  The separate rejections under 35 U.S.C. 103 over Cassidy et al. (US 2007/0071887) in view of Saitou et al. (WO 2018/062254 A1, utilizing US 2020/0017781 as an English language equivalent) and Cassidy et al. (US 2007/0071887) in view of Hatchman et al. (US 2015/0126417) are withdrawn in view of the above amendment.  However, the rejection over Cassidy et al. (US 2007/0071887) in view of Saitou et al. (WO 2018/062254 A1, utilizing US 2020/0017781 as an English language equivalent) and Hatchman et al. (US 2015/0126417) has been maintained and is revised, below.  
The rejections under 35 U.S.C. 102 and 103 over Ramachandran et al. (US 9,260,669) are withdrawn in view of the above amendment.
The current rejection also utilizes several new primary references, Vaughn et al. (US 9,505,970), Moloney (US 2017/0247798), and Janak et al. (US 10,059,872), each under a new ground(s) of rejection which renders obvious many of the instant claims.  Vaughn et al. and Janak et al. were cited on the Form 892 mailed 10/21/2021.  See the new 103 rejections, below.
Claim Objections
Claims 1, 10, 16, and 19 are objected to because of the following informalities: 
In independent claims 1, 16, and 19, Applicant is suggested to amend the limitation “an amphoteric surfactant is selected from the group consisting of:” to read as “an amphoteric surfactant selected from the group consisting of:” in order to improve clarity and grammar in the claim.
Applicant is respectfully requested to clarify the language set forth in claim 10.  The claim recites “said anionic surfactant selected from the group consisting of: carboxylic surfactant.”  The claim is formatted with alternative/Markush group language, but only sets forth one species (“carboxylic surfactant”).  The claim also appears to contain a grammar issue (“said anionic surfactant selected from” could read as “said anionic surfactant is selected from”).  Since the claim sets forth the anionic surfactant is a carboxylic surfactant, Applicant is suggested to amend the limitation to read as “wherein said anionic surfactant is a carboxylic surfactant” or “wherein said anionic surfactant is an anionic carboxylic surfactant” in order to improve clarity in the claim.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 7-12, 15, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In claim 2, the limitation that the corrosion inhibition package further comprises “a solvent” renders the claim indefinite.  The problem here is it is unclear whether the limitation serves to further limit the limitations of the parent claim because parent claim 1 already requires a solvent (“a solvent selected from the group consisting of isopropanol; … di-n-hexyl-ether; and combinations thereof;”).  The claim could be construed as redundantly requiring claim 1’s solvent or an additional solvent different from claim 1’s solvent.  Is the solvent of claim 2 the same or a different solvent than the solvent(s) of claim 1? 
	In claim 7, the term “the at least one surfactant” lacks sufficient antecedent basis, which renders the claim indefinite.  The problem here is parent claim 1 separately recite an amphoteric surfactant and an anionic surfactant.  It is unclear whether the “at least one surfactant” applies to and limits the amphoteric surfactant or the anionic surfactant.  It is also unclear whether the limitation serves to further limit and/or include all the limitations of the parent claim because the recitation of the term “is” (“… the at least one surfactant is …”) has the connotation merely one surfactant is required to meet the claim (rather than two surfactants of the parent claim).  Claims 8, 9, 11, 12, 15, and 20 are also indefinite for the same reason(s).  Also note the grammatical issue “wherein the at least one surfactant is is cocamidobetaine” in claim 9.
	In claim 19, the limitations of “providing a composition comprising: a dialdehyde-containing hydrogen component …; a solvent …; an amphoteric surfactant …; an anionic surfactant …; combining said acidic fluid with said dialdehyde-containing hydrocarbon and surfactant to obtain a mixed fluid;” render the claim indefinite.  It is unclear whether the “combining” limitation requires merely the dialdehyde component and at least one of the surfactants or all the dialdehyde, solvent, and both surfactant components.  Does the claim actually require combining the entire composition with the acidic fluid?  The antecedent basis of the components among the providing and combining steps do not match, which raise a clarity/indefiniteness issue in the claim. 
Appropriate correction/clarification is required.  Notwithstanding the above rejections, the claims will be examined to the extent understood from the language in which they are presented. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 7-12, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cassidy et al. (US 2007/0071887) in view of Saitou et al. (WO 2018/062254 A1, utilizing US 2020/0017781 as an English language equivalent) and Hatchman et al. (US 2015/0126417). 
As to claims 1, 7-12, and 20, Cassidy et al. teach a corrosion inhibition package (corrosion inhibitor composition, abstract) comprising a dialdehyde-containing hydrocarbon component to enhance the corrosion inhibition ability of the composition (an additional aldehyde compound, e.g., glyoxal, para. 0020), a solvent where methanol and diethylene glycol are exemplary solvents (para. 0025), and at least one surfactant to aid in both the dispersibility of the composition and/or plating of the composition on metallic surfaces (para. 0022).  Cassidy et al. teach the surfactant comprises a cationic, anionic, and/or non-ionic surfactant, and examples of the surfactant comprise dimethyldicocoalkylamine oxide, lauryl alcohol ethoxylate, cocoalkylamine ethoxylate, etc. (para. 0022).  The corrosion inhibitor composition is useful in downhole applications comprising metallic surfaces (para. 0014 and 0027). 
Cassidy et al. fail to teach the 1) dialdehyde comprises glutaraldehyde, succinaldehyde,  malondialdehyde, adipaldehyde, heptanedial, nonanedial, undecanedial, 2,9-diethyldecanedial, or dodecanedial and 2) the surfactant comprises an amphoteric surfactant such as a sultaine/betaine or a amido betaine/amido sultaine, comprises an iminodicarboxylate, or comprises sodium lauriminodipropionate.
However, Saitou et al. is similarly drawn to a corrosion suppression composition comprising a dialdehyde having three of more carbon atoms (abstract).  Examples of the dialdehyde include linear dialdehydes of 1,6-hexanedial, 1,7-heptainedial, 1,8-octanedial, 1,9-nonanedial, 1,10-decanedial, dodecanedial, and hexanedial, as well as unsaturated dialdehydes of malondialdehyde, succinaldehyde, and glutaraldehyde (para. 0052).  In other words, Saitou et al. teach generally linear and branched/isomeric C5-C16 dialdehydes and dialdehyde species substantially the same as those claimed are suitable as corrosion inhibiting compounds.  
Furthermore, Hatchman et al. teach surfactant compositions useful in downhole environments (oil and gas wells, para. 0040) that are low corrosivity formulations and/or may contain corrosion inhibitors (para. 0028 and 0040-0051).  Hatchman et al. teach providing amphoteric surfactants including betaines and sultaines to lower corrosion problems (para. 0020 and 0025-0028).  Exemplary amphoteric surfactants include amido betaine and amido sultaine surfactants (C8-18 alkyl amido propyl betaines and C8-18 alkyl amidopropyl hydroxysultaines, para. 0184), an amido betaine comprising a hydrophobic tail from C8 to C16 (a C8-C16, C8-14, or C10-12 alkylaminopropyl betaine, para. 0194).  The claimed cocamidobetaine is encompassed by the disclosure of the surfactant being a C10-12 alkylaminopropyl betaine (para. 0194) since a cocamidobetaine is a C12 alkylamino betaine.  The claimed cocamidopropyl betaine is encompassed by the disclosure of the surfactant being a C10-12 alkylaminopropyl betaine (para. 0194) since cocamidopropyl betaine is a C12 alkylaminopropyl betaine.  See also para. 0210 teaching cocoamidopropyl betaine.  Note, these examples also contain carboxylate groups, which read on the claimed anionic carboxylic surfactant of claim 10.  The above-disclosed examples encompass the recited betaine/sultaine/carboxylic surfactants among claims 1, 7-10, and 12.  Hatchman et al. further teach providing carboxylic surfactants (C8-22 propionates, para. 0026).  Exemplary carboxylic surfactants include dicarboxylic iminodicarboxylate and sodium lauriminodipropionate (C8-C18 alkyl imino(di)propionates and salts thereof, para. 0184, 0190, and 0191; C8-12 or C10-12 alkyl amino(di)propionates and salts thereof, para. 0195 and 0205; disodium lauraminodipropionate, para. 0213).  The claimed beta-alanine, N-(2-carboxyethyl)-N-dodecyl-, sodium salt (1:1), i.e., monosodium lauriminodipropionate, is encompassed by the disclosure that the alkyl imino(di)propionates include salts thereof, which include mono- and di-salts, and the fact that sodium is disclosed as an exemplary cation in the prior-mentioned disodium lauraminodipropionate species.  The above-disclosed examples encompass the recited carboxylic and dicarboxylic surfactants among claims 10-12 and 20.  
Thus, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to provide a dialdehyde species as taught by Saitou et al. and/or a linear and branched/isomeric C5-C16 dialdehyde as taught by Saitou et al. as the additional aldehyde/dialdehyde compound in Cassidy et al. and provide the surfactant(s) taught by Hatchman et al. as the surfactant(s) of Cassidy et al. in order to obtain a corrosion inhibiting composition suitable for use in downhole/oil/gas well environments and/or hydrocarbon extraction.  
Regarding the claimed 2,9-diethyldecanedial species of dialdehyde, i.e., a branched/isomeric C14 dialdehyde, note Saitou encompasses such an isomer by teaching linear and branched/isomeric C5-C16 dialdehydes similar in structure to the claimed compound are suitable as corrosion inhibiting compounds, i.e., have very close structural similarities and the same utility.  See MPEP 2144.09.   
As to claim 2, Cassidy et al. teach the composition comprises a solvent, as described above, and further teach the composition further comprises propargyl alcohol to enhance plating of the corrosion inhibitor composition on the surface of the metal being inhibited (an acetylenic compound, e.g., propargyl alcohol, para. 0021).  
As to claims 14 and 15, Cassidy et al. fail to explicitly teach the amount of dialdehyde and surfactant present in the corrosion inhibition package/composition, i.e., the claimed amount of 2 to 25% by volume of the total volume of the composition and 2 to 20% by volume of the total volume of the composition, respectively.
However, Cassidy et al. teach the corrosion inhibition composition is added to an acidic fluid (para. 0014), and instead teaches the amount of the additional aldehyde, i.e., dialdehyde, and surfactant present in the final, acid solution.  Cassidy et al. teach the amount of the dialdehyde is present in a final concentration of about 0.001-5% by weight of the acid solution (para. 0020) and the surfactant is present in a final concentration of about 0.05-10% by weight of the acid solution (para. 0022).  Also note the concentrations of the other components in Cassidy et al.’s corrosion inhibiting composition in the final, acid solution (para. 0015-0026).  In other words, Cassidy et al. teach the corrosion inhibiting composition is dosed into the acidic solution such that the concentrations of the components are lower than initially present in the corrosion inhibitor composition.  
Thus, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to arrive at/within the claimed amounts of dialdehyde and surfactant ranges from the teachings of Cassidy et al. by taking into account the relative amounts of the corrosion inhibiting composition components at pre-dose concentrations before dosing the composition into the acidic solution to obtain the final, dosed acid solution as well as varying and/or optimizing the relative concentrations in the corrosion inhibiting composition in order to obtain a composition useful for protecting metal surfaces susceptible to corrosion in acidic environments.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See also In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 
As to claim 16, Cassidy et al. teach an aqueous liquid acidic composition comprising an acidic solution and a corrosion package (an acid solution comprising an acidic treatment fluid and a corrosion inhibitor composition, para. 0014 and 0027; see also para. 0015-0026).  Cassidy et al. teach the corrosion inhibiting composition comprises a dialdehyde-containing hydrocarbon component to enhance the corrosion inhibition ability of the composition (an additional aldehyde compound, e.g., glyoxal, para. 0020), a solvent where methanol and diethylene glycol are exemplary solvents (para. 0025), and at least one surfactant to aid in both the dispersibility of the composition and/or plating of the composition on metallic surfaces (para. 0022), and a propargyl alcohol (an acetylenic compound, e.g., propargyl alcohol, para. 0021).  Cassidy et al. teach the surfactant comprises a cationic, anionic, and/or non-ionic surfactant, and examples of the surfactant comprise dimethyldicocoalkylamine oxide, lauryl alcohol ethoxylate, cocoalkylamine ethoxylate, etc. (para. 0022).  The corrosion inhibitor composition is useful in downhole applications comprising metallic surfaces (para. 0014 and 0027). 
Although Cassidy et al. fail to explicitly teach the volume % of the corrosion package in the acidic composition range from 0.1 to 10% at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to arrive at/within the claimed amount of corrosion package/total corrosion inhibiting components in the acidic solution/composition from the teachings of Cassidy et al. by taking into account the relative amounts of the corrosion inhibiting composition components at pre-dose concentrations before dosing the composition into the acidic solution to obtain the final, dosed acid solution as well as varying and/or optimizing the relative concentrations in the corrosion inhibiting composition in order to obtain a composition useful for protecting metal surfaces susceptible to corrosion in acidic environments.  See, e.g., para. 0015-0027 of Cassidy et al. disclosing the amount of the corrosion inhibiting composition’s components in terms of % by weight in the final, acid solution.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See also In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Cassidy et al. fail to teach the 1) dialdehyde comprises glutaraldehyde, succinaldehyde,  malondialdehyde, adipaldehyde, heptanedial, nonanedial, undecanedial, or dodecanedial and 2) the surfactant comprises an amphoteric surfactant such as a sultaine/betaine.
However, Saitou et al. is similarly drawn to a corrosion suppression composition comprising a dialdehyde having three of more carbon atoms (abstract).  Examples of the dialdehyde include linear dialdehydes of 1,6-hexanedial, 1,7-heptainedial, 1,8-octanedial, 1,9-nonanedial, 1,10-decanedial, dodecanedial, and hexanedial, as well as unsaturated dialdehydes of malondialdehyde, succinaldehyde, and glutaraldehyde (para. 0052).  In other words, Saitou et al. teach generally linear and branched/isomeric C5-C16 dialdehydes and dialdehyde species substantially the same as those claimed are suitable as corrosion inhibiting compounds.  
Furthermore, Hatchman teaches surfactant compositions useful in downhole environments (oil and gas wells, para. 0040) that are low corrosivity formulations and/or may contain corrosion inhibitors (para. 0028 and 0040-0051).  Hatchman teaches providing amphoteric surfactants including betaines and sultaines to lower corrosion problems (para. 0020 and 0025-0028; see also the exemplary amphoteric surfactants, e.g., para. 0184, 0194, and 0206-0221).  Note, many of the exemplary surfactants in Hatchman et al. also contain carboxylate groups, which alternatively read on the claimed anionic surfactant, (e.g, para. 0026, 0184, 0190, 0191, 0194, 0195, 0205, 0210, etc.)
Thus, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to provide a dialdehyde species as taught by Saitou et al. and/or a linear and branched/isomeric C5-C16 dialdehyde as taught by Saitou et al. as the additional aldehyde/dialdehyde compound in Cassidy et al. and provide surfactant(s) taught by Hatchman et al. as the surfactant(s) of Cassidy et al. in order to obtain a corrosion inhibiting composition suitable for use in downhole/oil/gas well environments and/or hydrocarbon extraction.  
As to claims 17 and 18, Cassidy et al. teach the acidic solution comprises a mineral acid/HCl (para. 0014).
As to claim 19, Cassidy et al. teach a method of minimizing pitting corrosion at temperatures above 130°C (methods of inhibiting corrosion of a metal surface at temperatures up to 500°F, abstract and para. 0014) comprising providing and combining an acidic fluid and a corrosion inhibitor composition (para. 0014 and 0027).  Cassidy et al. teach the corrosion inhibiting composition comprises a dialdehyde-containing hydrocarbon component to enhance the corrosion inhibition ability of the composition (an additional aldehyde compound, e.g., glyoxal, para. 0020), a solvent where methanol and diethylene glycol are exemplary solvents (para. 0025), and at least one surfactant to aid in both the dispersibility of the composition and/or plating of the composition on metallic surfaces (para. 0022), and a propargyl alcohol (an acetylenic compound, e.g., propargyl alcohol, para. 0021).  Cassidy et al. teach the surfactant comprises a cationic, anionic, and/or non-ionic surfactant, and examples of the surfactant comprise dimethyldicocoalkylamine oxide, lauryl alcohol ethoxylate, cocoalkylamine ethoxylate, etc. (para. 0022).  The corrosion inhibitor composition is used as an additive in the acidic fluid by placing it in a downhole application comprising metallic surfaces, thus exposing it to a metallic surface at a temperature of greater than 130°C to accomplish minimizing/inhibiting corrosion (up to 500°F, i.e., 260°C, para. 0014 and 0027).  Cassidy et al. teach the temperature of the downhole application ranges from 70°F to 500°F (para. 0014), i.e., 21 to 260°C, which overlaps and encompasses the claimed at least 130°C range.  
Cassidy et al. fail to teach the 1) dialdehyde comprises glutaraldehyde, succinaldehyde,  malondialdehyde, adipaldehyde, heptanedial, nonanedial, undecanedial, or dodecanedial and 2) the surfactant comprises an amphoteric surfactant such as a sultaine/betaine.
However, Saitou et al. is similarly drawn to a corrosion suppression composition comprising a dialdehyde having three of more carbon atoms (abstract).  Examples of the dialdehyde include linear dialdehydes of 1,6-hexanedial, 1,7-heptainedial, 1,8-octanedial, 1,9-nonanedial, 1,10-decanedial, dodecanedial, and hexanedial, as well as unsaturated dialdehydes of malondialdehyde, succinaldehyde, and glutaraldehyde (para. 0052).  In other words, Saitou et al. teach generally linear and branched/isomeric C5-C16 dialdehydes and dialdehyde species substantially the same as those claimed are suitable as corrosion inhibiting compounds.  
Furthermore, Hatchman teaches surfactant compositions useful in downhole environments (oil and gas wells, para. 0040) that are low corrosivity formulations and/or may contain corrosion inhibitors (para. 0028 and 0040-0051).  Hatchman teaches providing amphoteric surfactants including betaines and sultaines to lower corrosion problems (para. 0020 and 0025-0028; see also the exemplary amphoteric surfactants, e.g., para. 0184, 0194, and 0206-0221).  Note, many of the exemplary surfactants in Hatchman et al. also contain carboxylate groups, which alternatively read on the claimed anionic surfactant, (e.g, para. 0026, 0184, 0190, 0191, 0194, 0195, 0205, 0210, etc.)
Thus, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to provide a dialdehyde species as taught by Saitou et al. and/or a linear and branched/isomeric C5-C16 dialdehyde as taught by Saitou et al. as the additional aldehyde/dialdehyde compound in Cassidy et al. and provide surfactant(s) taught by Hatchman et al. as the surfactant(s) of Cassidy et al. in order to obtain a corrosion inhibiting composition suitable for use in downhole/oil/gas well environments and/or hydrocarbon extraction.  

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Cassidy et al. (US 2007/0071887) in view of Saitou et al. (WO 2018/062254 A1, utilizing US 2020/0017781 as an English language equivalent) and Hatchman et al. (US 2015/0126417) as applied to claims 1, 2, 7-12, and 14-20 above, and further in view of Jiang et al. (US 9,796,490).
The disclosure of Cassidy et al. in view of Saitou et al. and Hatchman et al. is relied upon as set forth above.
Cassidy et al. teach corrosion inhibiting compositions effective for downhole application in which the environment is acidic, e.g., acidic treatment fluids and acid solutions where hydrochloric acid (HCl) is an exemplary component of such an acidic treatment fluid (para. 0014 and as described above).  
Cassidy et al., Saitou et al., and Hatchman et al. fail to teach the HCl further comprises lysine. 
However, Jiang et al. teaches hydrochloric acid-containing solutions suitable as fluids for stimulation of subterranean formations, i.e., downhole treatment fluids, (abstract) comprising lysine as a fixing agent that retards the rate at which hydrochloric acid reacts with carbonate-mineral surfaces and improves production of materials from the subterranean formation (col. 3 line 57 to col. 4 line 10). 
	Thus, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to provide lysine as taught by Jiang et al. in combination with the HCl of Cassidy et al. and Cassidy et al. in view of Saitou et al. and Hatchman et al. in order to obtain a composition suitable for use in subterranean/downhole environments having corrosion inhibiting properties and improved productivity of valuable materials in the subterranean/downhole environment. 

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Cassidy et al. (US 2007/0071887) in view of Saitou et al. (WO 2018/062254 A1, utilizing US 2020/0017781 as an English language equivalent) and Hatchman et al. (US 2015/0126417) as applied to claims 1, 2, 7-12, and 14-20 above, and further in view of Jayaperumal et al. (“Inhibition effect of ethanolamines on oil well tubular material in hydrochloric acid,” Anti-Corrosion Methods and Materials, Volume 47 Number 6, 2000, pages 349-353).
The disclosure of Cassidy et al. in view of Saitou et al. and Hatchman et al. is relied upon as set forth above.
Cassidy et al. teach corrosion inhibiting compositions effective for downhole application in which the environment is acidic, e.g., acidic treatment fluids and acid solutions where hydrochloric acid (HCl) is an exemplary component of such an acidic treatment fluid (para. 0014 and as described above).  
Cassidy et al., Saitou et al., and Hatchman et al. fail to teach the HCl further comprises MEA.  For purposes of claim interpretation, the claimed “MEA” is construed as an abbreviation for monoethanolamine.  See, e.g., para [0102] of the present applications original specification setting forth the abbreviation. 
However, Jayaperumal et al. teach hydrochloric acid-based solutions suitable as acidizing/stimulating fluids for production of crude petroleum oil and gas wells, i.e., downhole treatment fluids, (abstract and Introduction section on page 349) comprising monoethanolamine added directly to the HCl solution as a low cost corrosion inhibitor that reduces the rate of H2 evolution (abstract, the final paragraph of the Introduction section on page 350 and the Results and Discussion section on pages 350-351).
	Thus, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to provide monoethanolamine, i.e., “MEA”, as taught by Jayaperumal et al. in combination with the HCl of Cassidy et al. and Cassidy et al. in view of Saitou et al. and Hatchman et al. in order to obtain a composition suitable for use in downhole/oil/gas well environments having corrosion inhibiting properties, capability of producing petroleum products, and reduced rate of H2 evolution in the downhole/oil/gas well environment. 

Claims 1, 2, 7-10, 12, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Vaughn et al. (US 9,505,970).
As to claim 1, Vaughn et al. teach a corrosion inhibition package/composition (emulsion or microemulsion suitable for reducing, i.e., inhibiting, corrosion, abstract and col. 37 lines 5-12) comprising water, a solvent, and a surfactant (abstract).  
Although Vaughn et al. fail to teach, under the meaning of anticipation, the composition comprises a specific dialdehyde-containing hydrocarbon component, a specific alcohol or ether solvent, a specific amphoteric solvent, and an anionic surfactant, at the time of the effective filing date, the claimed limitations would have nevertheless been obvious to a person ordinary skill in the art over the teachings of Vaughn et al.  Vaughn et al. teach providing glutaraldehyde as a suitable biocide in the composition (col. 23 lines 12-19 and 45-51).  Vaughn et al. teach providing methanol, ethanol, and/or isopropanol as a suitable alcohol in the composition for various purposes (col. 22 lines 5-27; see also col. 22 lines 29-52).  Vaughn et al. teach providing various surfactants, including betaine and/or sultaine amphoteric surfactants and anionic surfactants (col. 19 lines 11-37 and col. 20 line 17 to col. 21 line 34).  
In other words, at the time of the effective filing date, it would have been obvious to a person of ordinary skill in the art to arrive at a corrosion inhibition package comprising glutaraldehyde, at least one of isopropanol, methanol, and/or ethanol, a sultaine and/or betaine amphoteric surfactant, and an anionic surfactant from the teachings of Vaughn et al. because Vaughn et al. directly teach providing such components as additives in order to successfully obtain an emulsion composition with corrosion inhibiting properties.  
As to claim 2, Vaughn et al. teach the presence of a solvent, as described above.  Vaughn et al. further teach propargyl alcohol as an exemplary corrosion inhibitor in the composition (col. 23 lines 35-40).
As to claim 7, Vaughn et al. teach the surfactant comprises an amido betaine and/or an amido sultaine surfactant (col. 21 lines 10-13).
As to claims 8, 9, and 12, Vaughn et al. teach the surfactant comprises an amido betaine surfactant comprising a hydrophobic tail from C8 to C16, cocamidobetaine, or cocamidopropyl betaine (cocamidopropyl betaine, col. 21 lines 10-13).
As to claim 10, Vaughn et al. teach said anionic surfactant is a carboxylic surfactant (exemplary anionic surfactants include carboxylate-containing surfactants, e.g., col. 20 lines 28-60). 
As to claim 14, Vaughn et al. fail to explicitly teach the amount of the dialdehyde-containing hydrocarbon is present in an amount of 2-25 vol% of the corrosion inhibition package/composition.  However, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to arrive within the claimed vol% range from the teachings of Vaughn et al. by providing and tailoring the amount of glutaraldehyde in the composition in order to sufficiently tailor and affect the biocide effect in the composition (col. 23 lines 12-19 and 45-51).  See also col. 24 lines 4-9 for exemplary ranges of the additive(s) in the composition. 
As to claim 15, Vaughn et al. teach the surfactant is present in an amount of up to 99 wt.%, e.g., 1-90 wt.% and many sub-ranges therein, of the composition, which appear to overlap and/or encompass the claimed range of either of the amphoteric surfactant or the anionic surfactant (it is unclear which of the two surfactants the limitation applies to) being present in an amount of 2-20 vol% of the corrosion inhibition package/composition.  

Claims 1, 7-12, 14, 15, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Moloney (US 2017/0247798).
As to claim 1, Moloney teach a corrosion inhibition package (corrosion inhibiting composition, abstract) comprising a salt of a fatty acid-amine condensate and an aromatic solvent (abstract).
	Although Moloney fail to teach, under the meaning of anticipation, the composition comprises a specific dialdehyde-containing hydrocarbon component, a specific alcohol or ether solvent, a specific amphoteric solvent, and an anionic surfactant, at the time of the effective filing date, the claimed limitations would have nevertheless been obvious to a person ordinary skill in the art over the teachings of Moloney.  Moloney teaches providing glutaraldehyde as a suitable biocide or a suitable hydrogen sulfide scavenger in the composition (para. 0059 and 0062).  Moloney teaches providing 2-butoxyethanol as a suitable solvent stabilizer (para. 0046) as well as providing diethylene glycol, methanol, ethanol, and/or propanol as a suitable gas hydrate inhibitor in the composition (para. 0060).  Moloney teaches providing various surfactants, including betaine and/or sultaine, i.e., amphoteric surfactants, and anionic surfactants (para. 0061 and 0064).  
In other words, at the time of the effective filing date, it would have been obvious to a person of ordinary skill in the art to arrive at a corrosion inhibition package comprising glutaraldehyde, at least one of isopropanol, methanol, ethanol, 2-butyoxyethanol, and/or diethylene glycol, a sultaine and/or betaine amphoteric surfactant, and an anionic surfactant from the teachings of Moloney because Moloney directly teach providing such components as additives in order to successfully obtain a corrosion inhibiting composition.  
As to claim 7, Moloney teach the betaine surfactant is an amido betaine surfactant (para. 0061).
As to claim 8, Moloney teach the betaine surfactant is an alkyl amido betaine surfactant (para. 0061) and clarify alkyl includes a linear or branched hydrogen carbon radical preferably having up to 32 carbon atoms and any specific integer therein (para. 0087), which meet and/or encompass the claimed limitation that the surfactant is an amido betaine surfactant comprising a hydrophobic tail from C8-C16.
As to claim 9, Moloney teach the betaine surfactant is an alkyl amido betaine surfactant (para. 0061) and clarify alkyl includes a linear or branched hydrogen carbon radical preferably having up to 32 carbon atoms and any specific integer therein, e.g., 12, (para. 0087), which meet and/or encompass the claimed limitation that the surfactant is a cocamidobetaine.
As to claim 10, Moloney teach the anionic surfactant is a carboxylic surfactant (exemplary anionic surfactants include carboxylate-containing surfactants, para. 0064).
As to claims 11 and 20, Moloney teach iminodisuccindates as exemplary dispersants (para. 0061) and alkyliminodipropionates as exemplary surfactants (para. 0064), which meet and/or encompass the surfactant includes an iminodicarboxylate.  The disclosure the surfactant includes an “iminodicarboxylate” implies the component is a salt and would be present as a sodium salt thereof.  The reference further clarifies alkyl includes a linear or branched hydrogen carbon radical preferably having up to 32 carbon atoms and any specific integer therein, e.g., 12, (para. 0087), which meet and/or encompass the claimed limitation that the surfactant is a lauriminodipropionate.  
As to claim 12, Moloney teach the betaine surfactant is an alkyl amido betaine surfactant (para. 0061) and clarify alkyl includes a linear or branched hydrogen carbon radical preferably having up to 32 carbon atoms and any specific integer therein, e.g., 12, (para. 0087), which meet and/or encompass the claimed limitation that the surfactant is a cocamidopropyl betaine.
As to claim 14, Moloney fails to explicitly teach the amount of the dialdehyde-containing hydrocarbon is present in an amount of 2-25 vol% of the corrosion inhibition package/composition.  However, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to arrive within the claimed vol% range from the teachings of Moloney by providing and tailoring the amount of glutaraldehyde in the composition in order to sufficiently tailor and affect the biocide and hydrogen sulfide scavenging effect(s) in the composition (para. 0059 and 0062).  See also para. 0065.
As to claim 15, Moloney fails to teach the either of the amphoteric surfactant or the anionic surfactant (it is unclear which of the two surfactants the limitation applies to) is present in an amount of 2-20 vol% of the corrosion inhibition package/composition.  However, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to arrive within the claimed vol% range from the teachings of Moloney by providing and tailoring the amount of either surfactant in the composition in order to sufficiently tailor and affect the kinetic hydrate inhibiting, anti-agglomerating, and/or surface-active effect(s) in the composition (para. 0061 and 0064).  See also para. 0065.
As to claim 19, Moloney teach a method of reducing, inhibiting, or preventing corrosion of a metal surface (abstract) comprising providing an acidic fluid (hydrocarbon fluid having a relatively high hydrogen sulfide concentration, para. 0019), providing a corrosion inhibiting composition and combining the acidic fluid with the composition to treat the fluid exposed to a metallic surface (abstract, para. 0019-0020 and 0067-0083), exposing the treated/mixed fluid to a temperature overlapping the claimed range of at least 130°C (up to 200°C and even up to 300°C, para. 0019 and 0076), and allowing said treated/mixed fluid sufficient time of exposure to the metallic surface of a metal to minimize pitting corrosion (the entire purpose of the method and composition is to reduce, inhibiting, and/or prevent corrosion of the metal surface, as described above).
Although Moloney fail to teach, under the meaning of anticipation, the composition comprises a specific dialdehyde-containing hydrocarbon component, a specific alcohol or ether solvent, a specific amphoteric solvent, and an anionic surfactant, at the time of the effective filing date, the claimed limitations would have nevertheless been obvious to a person ordinary skill in the art over the teachings of Moloney.  Moloney teaches providing glutaraldehyde as a suitable biocide or a suitable hydrogen sulfide scavenger in the composition (para. 0059 and 0062).  Moloney teaches providing 2-butoxyethanol as a suitable solvent stabilizer (para. 0046) as well as providing diethylene glycol, methanol, ethanol, and/or propanol as a suitable gas hydrate inhibitor in the composition (para. 0060).  Moloney teaches providing various surfactants, including betaine and/or sultaine, i.e., amphoteric surfactants, and anionic surfactants (para. 0061 and 0064).  
In other words, at the time of the effective filing date, it would have been obvious to a person of ordinary skill in the art to arrive at a corrosion inhibition package comprising glutaraldehyde, at least one of isopropanol, methanol, ethanol, 2-butyoxyethanol, and/or diethylene glycol, a sultaine and/or betaine amphoteric surfactant, and an anionic surfactant from the teachings of Moloney because Moloney directly teach providing such components as additives in order to successfully obtain a corrosion inhibiting composition in order to reduce, inhibiting, and/or prevent corrosion of a metal surface.  

Claims 1, 2, 7-12, and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Janak et al. (US 10,059,872).
As to claim 1, Janak et al. teach a corrosion inhibition package/composition for acidizing treatments comprising at least one nitrogen-containing heteroaromatic compound and at least one haloalkynyl carbamate compound (abstract).
Although Janak et al. fail to teach, under the meaning of anticipation, the composition comprises a specific dialdehyde-containing hydrocarbon component, a specific alcohol or ether solvent, a specific amphoteric solvent, and an anionic surfactant, at the time of the effective filing date, the claimed limitations would have nevertheless been obvious to a person ordinary skill in the art over the teachings of Janak et al.  Janak et al. teach providing glutaraldehyde as a suitable biocide in the composition (col. 13 lines 27-64).  Janak et al. teach providing methanol, ethanol, isopropanol, and/or diethylene glycol as a suitable solvent in the composition (col. 16 lines 18-67).  Janak et al. teach providing various surfactants, including betaine and/or sultaine amphoteric surfactants and anionic surfactants (col. 13 line 65 to col. 14 line 18, col. 15 lines 5-23, and col. 15 lines 27-40). 
In other words, at the time of the effective filing date, it would have been obvious to a person of ordinary skill in the art to arrive at a corrosion inhibition package comprising glutaraldehyde, at least one of isopropanol, methanol, ethanol, and/or diethylene glycol, a sultaine and/or betaine amphoteric surfactant, and an anionic surfactant from the teachings of Janak et al. because Janak et al. directly teach providing such components as additives in order to successfully obtain a corrosion inhibitor composition for an acidizing treatment. 
As to claim 2, Janak et al. teach the presence of a solvent, as described above.  Janak et al. further teach the composition includes an alkynol as a component thereof in order to permit the corrosion inhibition composition to be effective at more extreme conditions including higher temperatures (col. 11 line 1 to col. 12 line 42); propargyl alcohol is named as a preferably alkynol alcohol (col. 12 line 36 and claim 23), and is the most simple species encompassed by the Formula V at col. 11 lines 10-20 where the R5, R6, and R7 groups are hydrogen.
	As to claim 7, Janak et al. teach the surfactant comprises an amido betaine and/or an amido sultaine surfactant (col. 15 lines 9-13).
	As to claims 8, 9, and 12, Janak et al. teach the surfactant comprises an amido betaine surfactant comprising a hydrophobic tail from C8 to C16, cocamidobetaine, and/or cocamidopropyl betaine (alkylamido propyl betaines are an exemplary amphoteric surfactant and it is explained the alkyl chain ranges from 6 to 24 carbon atoms, which overlaps and encompasses the claimed C8 to C16 range and cocamido group, col. 15 lines 5-23).
	As to claim 10, Janak et al. teach the anionic surfactant is a carboxylic surfactant (alkyl and alkyl ether carboxylates and fatty carboxylates are exemplary anionic surfactants, col. 14 lines 8-12).
	As to claim 11, Janak et al. teach the surfactant comprises an iminodicarboxylate (iminodialkanoate, col. 15 lines 5-14).
	As to claim 14, Janak et al. teach the biocide, which contains glutaraldehyde and reads on the claimed dialdehyde-containing hydrocarbon, is present in an amount of 2 to 80 wt.% of the composition and sub-ranges therein (col. 13 lines 52-58), which overlaps and encompasses the claimed range of 2-25 vol% of the composition.
	As to claim 15, Janak et al. teach the surfactant is present in an amount of 0.05 to 40 wt.% of the composition and sub-ranges therein (col. 15 lines 28-34), which overlaps and encompasses the claimed range of either of the amphoteric surfactant or the anionic surfactant (it is unclear which of the two surfactants the limitation applies to) being present in an amount of 2-20 vol% of the composition.
	As to claim 16, Janak et al. teach an aqueous liquid acidic composition comprising an acidic solution and a corrosion package (a corrosion inhibitor composition utilized in an acidizing treatment, abstract; see also col. 10 lines 24-44 and col. 17 lines 27-36 describing the corrosion inhibitor composition utilized within an aqueous acidic solution).  
Although Janak et al. fail to teach, under the meaning of anticipation, the corrosion package/corrosion inhibitor composition comprises a specific dialdehyde-containing hydrocarbon component, a specific alcohol or ether solvent, a specific amphoteric solvent, an anionic surfactant, and a propargyl alcohol, at the time of the effective filing date, the claimed limitations would have nevertheless been obvious to a person ordinary skill in the art over the teachings of Janak et al.  Janak et al. teach providing glutaraldehyde as a suitable biocide in the composition (col. 13 lines 27-64).  Janak et al. teach providing methanol, ethanol, isopropanol, and/or diethylene glycol as a suitable solvent in the composition (col. 16 lines 18-67).  Janak et al. teach providing various surfactants, including betaine and/or sultaine amphoteric surfactants and anionic surfactants (col. 13 line 65 to col. 14 line 18, col. 15 lines 5-23, and col. 15 lines 27-40).  Janak et al. teach the composition includes an alkynol as a component thereof in order to permit the corrosion inhibition composition to be effective at more extreme conditions including higher temperatures (col. 11 line 1 to col. 12 line 42); propargyl alcohol is named as a preferably alkynol alcohol (col. 12 line 36 and claim 23), and is the most simple species encompassed by the Formula V at col. 11 lines 10-20 where the R5, R6, and R7 groups are hydrogen.
In other words, at the time of the effective filing date, it would have been obvious to a person of ordinary skill in the art to arrive at a corrosion inhibition package comprising glutaraldehyde, at least one of isopropanol, methanol, ethanol, and/or diethylene glycol, a sultaine and/or betaine amphoteric surfactant, an anionic surfactant, and propargyl alcohol from the teachings of Janak et al. because Janak et al. directly teach providing such components as additives in order to successfully obtain a corrosion inhibitor composition for an acidizing treatment. 
	Regarding the claimed limitation of the volume % of the corrosion package in the acidic composition ranges from 0.1 to 10%, although not explicitly taught in the reference, at the time of the effective filing date it would have nevertheless been obvious to a person of ordinary skill in the art to arrive at or within the claimed range from the totality of the teachings of Janak et al. because Janak et al. teaches providing small amounts of each of the above components and/or the total composition when employed with an acidic solution that overlap and/or encompass the range (the amount of biocide, i.e., glutaraldehyde, is 0.01-20 wt.% and sub-ranges therein, e.g., less than 2.5 wt.%, when employed in an aqueous acidic solution, col. 13 lines 58-64; the amount of organic solvent is 0.01-40 wt.% and sub-ranges therein, i.e., less than 2 wt.% or less than 1 wt.%, when employed in an aqueous acidic solution, col. 16 lines 60-67; the amount of surfactant is 0.01-20 wt.% and sub-ranges therein, i.e., less than 2 wt.% or less than 1 wt.%, when employed in an aqueous acidic solution, col. 15 lines 33-40; the amount of alkynol, i.e., propargyl alcohol, is 0.01-10 wt.% and sub-ranges therein, e.g., less than 2.5 wt.%, when employed in an aqueous acidic solution, col. 12 lines 57-62; the total active concentration of the composition in an acidic solution is 0.01-10 wt.% and sub-ranges therein, col. 10 lines 38-44).
	As to claims 17 and 18, Janak et al. teach the acidic solution comprises a mineral acid, organic acid, and/or synthetic acid and is/comprises HCl and/or hydrofluoric acid (col. 17 lines 27-35). 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Janak et al. (US 10,059,872) as applied to claims 1, 2, 7-12, and 14-18 above, and further in view of Jiang et al. (US 9,796,490).
The disclosure of Janak et al. is relied upon as set forth above.
Janak et al. teach a corrosion inhibiting composition utilized with acidizing treatments and acidic solutions for wells, i.e., downhole environments, and a method of inhibiting corrosion thereof where hydrochloric acid (HCl) is an exemplary component of such an acidizing treatments and acidic solutions (abstract, col. 17 lines 27-36, and as described above).  
Janak et al. fail to teach the HCl further comprises lysine. 
However, Jiang et al. teach hydrochloric acid-containing solutions suitable as fluids for stimulation of subterranean formations, i.e., downhole or well treatment fluids, (abstract) comprising lysine as a fixing agent that retards the rate at which hydrochloric acid reacts with carbonate-mineral surfaces and improves production of materials from the subterranean formation (col. 3 line 57 to col. 4 line 10). 
	Thus, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to provide lysine as taught by Jiang et al. in combination with the HCl of Janak et al. in order to obtain a composition suitable for use in subterranean/downhole environments having corrosion inhibiting properties and improved productivity of valuable materials in the subterranean/well environment. 

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Janak et al. (US 10,059,872) as applied to claims 1, 2, 7-12, and 14-18 above, and further in view of Jayaperumal et al. (“Inhibition effect of ethanolamines on oil well tubular material in hydrochloric acid,” Anti-Corrosion Methods and Materials, Volume 47 Number 6, 2000, pages 349-353,).
The disclosure of Janak et al. is relied upon as set forth above.
Janak et al. teach a corrosion inhibiting composition utilized with acidizing treatments and acidic solutions for wells, i.e., downhole environments, and a method of inhibiting corrosion thereof where hydrochloric acid (HCl) is an exemplary component of such an acidizing treatments and acidic solutions (abstract, col. 17 lines 27-36, and as described above).  
Janak et al. fail to teach the HCl further comprises MEA.  For purposes of claim interpretation, the claimed “MEA” is construed as an abbreviation for monoethanolamine.  See, e.g., para [0102] of the present applications original specification setting forth the abbreviation. 
However, Jayaperumal et al. teach hydrochloric acid-based solutions suitable as acidizing/stimulating fluids for production of crude petroleum oil and gas wells, i.e., downhole treatment fluids, (abstract and Introduction section on page 349) comprising monoethanolamine added directly to the HCl solution as a low cost corrosion inhibitor that reduces the rate of H2 evolution (abstract, the final paragraph of the Introduction section on page 350 and the Results and Discussion section on pages 350-351).
	Thus, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to provide monoethanolamine, i.e., “MEA”, as taught by Jayaperumal et al. in combination with the HCl of Janak et al. in order to obtain a composition suitable for use in downhole/oil/gas well environments having corrosion inhibiting properties, capability of producing petroleum products, and reduced rate of H2 evolution in the downhole/oil/gas well environment. 
Response to Arguments
Applicant's arguments filed 08/08/2022 regarding the Cassidy et al. (US 2007/0071887), Saitou et al. (WO 2018/062254 A1, utilizing US 2020/0017781 as an English language equivalent), and Hatchman et al. (US 2015/0126417) references have been fully considered but they are not persuasive.
Applicant argues Cassidy et al. requires the presence of cinnamaldehyde which is not present in the instant claims and does not recognize or solve the problem of the claimed invention and there is no reasonable motivation for a person skilled in the art to rely on the reference’s teachings to arrive at the claimed invention.  Applicant also argues Saitou et al. is directed to a different application than both Cassidy et al. and the present invention, does not remedy the shortcomings of Cassidy et al. (addressed, above), and teaches suppressing metal corrosion attributable to a thiol compound in a hydrocarbon whereas the present application is not intended on being used a hydrocarbon but with an acid.  These arguments are not persuasive because the language of the independent claims are worded such that the compositions/methods recite the term “comprises” (an inclusive and open-ended term that does not exclude additional, unrecited elements or method steps) the recited steps, which does not preclude the presence of cinnamaldehyde as implied by the present arguments.  See MPEP 2111.  Furthermore, Saitou et al. is merely relied upon to show the claimed specific dialdehyde compounds recited in the independent claims are suitable corrosion inhibiting dialdehyde compounds, and at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to provide a dialdehyde species as taught by Saitou et al. as the additional aldehyde/dialdehyde compound in Cassidy et al. in order to obtain a corrosion inhibiting composition suitable for use in downhole environments/hydrocarbon extraction.  It is prima facie obvious to substitute equivalents known for the same purpose, in this case dialdehyde compounds for the purpose of inhibiting corrosion.  See MPEP 2144.06.   
Applicant argues Hatchman et al. does not teach any specific corrosion inhibitor composition but rather general statements as to combining at least two surfactants with corrosion inhibition compounds and a person of ordinary skill in the art would not arrive at the claims of the present invention from the teachings of Hatchman et al. or the teachings of Hatchman et al. in combination with Cassidy et al.  These arguments are not persuasive because Hatchman et al. is merely relied upon to show the claimed surfactants are suitable surfactants for use in downhole or oil/gas well environments, and at the time of the effective filing date, it would have been obvious to a person of ordinary skill in the art to provide the surfactant(s) taught by Hatchman et al. as the surfactant(s) of Cassidy et al. in order to obtain a composition with corrosion inhibiting properties suitable for use in downhole/oil/gas well environments.  It is prima facie obvious to combine and/or substitute equivalents known for the same purpose, in this case surfactants for use in low corrosive or corrosive inhibitor-containing downhole compositions.  See MPEP 2144.06.  It is also noted, similar to as described above, the language of the independent claims are worded such that the compositions/methods recite the term “comprises” (an inclusive and open-ended term that does not exclude additional, unrecited elements or method steps) the recited steps, which does not preclude the presence of additional surfactants (e.g., two amphoteric surfactants) as implied by the present arguments; note, the present claims even recite an embodiment that the claimed composition may actually comprise two amphoteric surfactants (“an amphoteric surfactant is selected from the group consisting of: a sultaine surfactant; a betaine surfactant; and combinations thereof;”).  
Furthermore, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references (the combination of all three of Cassidy et al., Saitou et al., and Hatchman et al.).  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	It is noted the present arguments to Cassidy et al., Saitou et al., and Hatchman et al. are similar to those of record and addressed in the Final Office action mailed 04/11/2022.  Accordingly, the response to arguments set forth on pages of 8-11 of the previous Final Office action mailed 04/11/2022 are incorporated and referenced herein.  
The remaining references listed on Forms 892, 1449, and PCT 210 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon or described above.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R DIAZ whose telephone number is 571-270-0324.  The examiner can normally be reached Monday-Friday 9:00a-5:00p EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW R DIAZ/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        
/M.R.D./
August 29, 2022